DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joao (US 10,147,266).
Regarding claims 1, 9, 17, and 18: Joao discloses a system for operating a sports gaming event using a graphical interface of a computing device application, the system comprising: a processor (see figure 1); and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to: receive sports data about a sporting event via a network (see abstract; figures 1-5; columns 43, line 24-column 44, line 65; column 5, lines 42-64); access a database of historical statistics relating to the sporting event and to players playing in the sporting event; select at least one betting scenario from a betting scenario database based on the sports data and the historical statistics (see abstract; figure 2; column 5, lines 42-64); calculate an initial probability of the betting scenario occurring based on the sports data and the historical statistics (see column 9, lines 19-37); generate an initial price of the betting scenario based on the initial probability (see column 4, lines 24-46); 

Regarding claims 3, 11, and 19: Joao discloses wherein the instructions further cause the processor to: receive updated sports data via the network; calculate an updated probability of the betting scenario being successful based on the updated sports data; generate an updated price of the betting scenario based on the updated probability; and display the updated price on the graphical interface (see column 12, lines 56-67). 

Regarding claims 4, 5, 12, and 13: Joao discloses wherein the updated price is based in part on responses received from the at least one user (see column 12, lines 56-67); wherein the updated price is based in part on a location of the at least one user and on the response from the at least one user (see column 12, lines 56-67). 

Regarding claims 6 and 14: Joao discloses wherein the instructions further cause the processor to: receive updated sports data via the network; generate a new betting scenario based on the updated sports data; calculate an initial probability of the new betting scenario occurring based on the updated sports data; generate a new initial price of the new betting scenario based on the initial probability of the new betting scenario occurring; and display the new betting scenario and the initial price of the new betting scenario on the graphical interface (see column 12, lines 56-67).

Regarding claims 7, 8, 15, 16, and 20: Joao discloses wherein the response from the at least one user comprises at least one of a buying of at least one share of the betting scenario and a selling of at least one share of the betting scenario (see column 12, lines 56-67); wherein the sports data is received from a third party vendor via the network (see abstract; column 12, lines 56-67).
Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crosthwaite et al discloses system and method for providing access to and managing account activity for an online account; Ivanov discloses dynamic betting system, method and computer program product; Simon discloses tournament based on poker-like games based on live sporting events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715